
	
		II
		109th CONGRESS
		2d Session
		S. 2708
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  provide an enrollment priority for veterans, who are recipients of certain
		  medals for valor, in health care services provided by the Department of
		  Veterans Affairs.
	
	
		1.Enrollment priority for
			 health care benefits of veterans who are recipients of certain medals and
			 awardsSection 1705(a) of
			 title 38, United States Code, is amended by striking paragraph (3) and
			 inserting the following new paragraph (3):
			
				(3)Veterans who—
					(A)are former prisoners of war or were awarded
				the Purple Heart;
					(B)were awarded—
						(i)the medal of honor;
						(ii)the distinguished-service cross, Navy
				cross, or Air Force cross;
						(iii)the silver star; or
						(iv)any other medal for valor or heroism
				accorded a position in the order of precedence of awards and decorations
				authorized to be awarded to members of the Armed Forces that is equal to or
				higher than the order of precedence accorded to the silver star medal;
						(C)have a service-connected disability rated
				10 percent or 20 percent; or
					(D)are described in subparagraphs (B) and (C)
				of section 1710(a)(2) of this
				title.
					.
		
